Citation Nr: 9919664	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-27 645	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from January 1968 to August 1969, 
which included a tour of duty in the Republic of Vietnam from 
December 1968 to August 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1997 
rating decision which denied service connection for PTSD.  

Appellate review discloses that, in the July 1997 Substantive 
Appeal, the veteran requested a hearing before a Member of 
the Board at the RO.  In February 1999, he requested that the 
Board hearing be conducted in Washington, D.C.  By letter of 
March 1999, the Board notified the veteran of a hearing which 
had been scheduled for him before a Member of the Board in 
Washington, D.C. for a date in April.  In April 1999, the 
veteran notified his representative that he wanted to cancel 
his request for a Board hearing; the representative notified 
the Board of the veteran's cancellation in an April 1999 
Contact Report.


REMAND

In May 1999, the veteran's representative submitted 
additional private medical evidence into the record without 
waiving the RO's initial right to consider such evidence.  
See 38 C.F.R. § 20.1304(c) (1998).  Inasmuch as this claim is 
being remanded to the RO for other reasons addressed below, 
this evidence is referred to the RO for appropriate 
consideration.  

After a review of the veteran's claims folder, the Board 
finds that additional development is necessary prior to an 
appellate decision in this case.  It is initially noted that 
pertinent medical records from both VA and non-VA sources 
appear to exist, which records have not been obtained for 
association with the claims folder.  Throughout the appeal, 
the veteran has made reference to, and the record includes 
incomplete records of, his psychiatric treatment at the 
following care providers/facilities: Kamala Agarwal, M.D., 
Hopewell, Virginia in October 1994; Paul Spector, M.D., 
Colonial Heights, Virginia from November 1994; the Henrico 
Area Mental Health & Retardation Services from January 1996; 
Insight Physicians, P.C., from April 1998; New Kent 
Counseling Associates from May 1998; the Stuart Circle 
Hospital, Richmond, Virginia in December 1994; The Vet 
Center, Richmond, Virginia from June 1995 to the present 
time; and a Doctor Vitols from 1973 to 1975.  Copies of these 
medical records have either not been obtained, or the records 
received to date are incomplete.  Additionally, a January 
1996 VA hospital summary indicates ongoing outpatient 
psychiatric treatment of the veteran at the VA Medical Center 
in Richmond, Virginia.  While VA hospital records were 
obtained for January, April, May, and December 1996, the 
Board finds that VA outpatient psychiatric treatment records 
should be obtained and associated with the claims folder.  

In a January 1996 statement, the veteran indicated that he 
had submitted a claim for disability benefits from the Social 
Security Administration (SSA).  The U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1999) (hereinafter, the "Court") has held 
that the VA's duty to assist the veteran under the provisions 
of 38 U.S.C.A. § 5107(a) (West1991) includes the requirement 
to obtain copies of any SSA determination regarding a 
veteran's claim for disability benefits and the medical 
records upon which such decision was based.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Under the circumstances, 
the Board finds that the RO should obtain copies of any such 
SSA determination and all psychiatric treatment records 
underlying that decision.  

Other development of the evidence is indicated with regard to 
verification of the veteran's alleged PTSD stressors.  While 
the veteran has been shown to have a current diagnosis of 
PTSD on both VA and private examinations, the Board finds 
that no adequate verification of his reported PTSD stressors 
has been accomplished by the RO, despite indicated additional 
development.  Appellate review indicates that the veteran has 
identified 4 PTSD stressors, all of which are reportedly 
combat- related: a December 15, 1968 enemy small arms file 
attack on the veteran's convoy near Cam Rhan Bay, wherein his 
shotgunner was wounded; a January 1969 incident near Tuy Hoa, 
wherein the veteran had to return fire in response to a 
mortar shell attack; an April 1969 incident enroute from Tuy 
Hoa to Da Lat wherein the veteran was subjected to a small 
arms fire and a mortar attack, at which time Harold G. 
Bottoms was killed; and a May 10, 1969 incident near Da Lat 
wherein the veteran's Company D was attacked by rockets, 
mortar fire and small arms fire, and several men were killed, 
including Terry Larsen.  The March 22, 1969 death of Gene 
Hubbs was also identified, but the circumstances of his death 
remain undetailed by the veteran.   

In response to several requests for verification of the above 
stressors, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group) informed the RO in 
April 1997 that the identified U.S. soldiers were indeed 
killed in action on or about the dates reported by the 
veteran.  However, the VA was informed that the circumstances 
surrounding the deaths of Harold Bottoms, Danny Hubbs, and 
Terry Larsen could only be obtained by requesting DA Forms 
1300 from their Official Military Personnel File, which 
information was on file with the National Personnel Records 
Center (NPRC), Attn: U.S. Army Liaison, 9700 Page Avenue, St. 
Louis, Missouri 63132.  USASCRUR also indicated that DA Forms 
20 and Morning Reports should also be requested directly from 
the NPRC to aid in the verification of the circumstances of 
the veteran's claimed stressors.  

The Board notes that a veteran's mere presence in a combat 
zone or the reporting of indirect experiences are not 
sufficient to show that the veteran engaged in combat with 
the enemy.  Collette v. Brown, 82 F.3d. 389, 392 (Fed. Cir. 
1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Rather, it is the veteran's duty to provide as detailed 
information as possible to permit verification or 
corroboration of his alleged stressful experiences, which is 
not an impossible or onerous burden.  Wood, 1 Vet. App. at 
193.  Accordingly, the Board finds that the veteran should be 
provided an opportunity to provide a more detailed statement 
of the circumstances of his alleged PTSD stressors, including 
a detailed statement of the circumstances (place, dates, and 
names of witnesses) of the deaths of veterans Bottoms, 
Larsen, and Hubbs, as well as the names and/or statements of 
other witnesses to such events.  The veteran should be 
specifically requested to comment on whether he witnessed 
their deaths, or whether they were his friends or service 
comrades, or otherwise explain his relationship to them.  
Thereafter, the RO should contact the USASCRUR and complete 
the indicated development.  

The Board also notes that, while the veteran has been 
diagnosed with PTSD, he has also been diagnosed with multiple 
other psychiatric disorders, and no thorough review of his VA 
claims folder has been accomplished on any examination of 
record.  Specifically, on VA psychiatric examination of 
January 1996, the examiner appeared to have based his 
diagnosis of PTSD on the veteran's history of combat in 
Vietnam, and not on any verified stressor specified by the 
RO, or on the examiner's  review of the veteran's documented 
clinical history contained in the claims folder - 
particularly, the service medical records.  The service 
medical records include a July 1, 1969 psychiatric assessment  
which indicates a long pre-service history of violent and 
acting-out behavior, including "traumatic" paternal and 
step-father conflicts and several conflicts with legal 
authorities.  An inadequate personality with antisocial 
features was diagnosed in service, and the veteran was 
separated from service due to this disorder.  Evidence in the 
claims folder currently indicates multiple psychiatric 
diagnoses, including depression, with a notation of chronic 
anxiety and anger control issues; polysubstance abuse 
(alcohol and cocaine); major depression secondary to PTSD; 
rule-out chronic pain syndrome; and sociopathic personality 
disturbance, antisocial personality.  Additionally, the 
January 1996 VA examiner noted that the veteran had a panic 
disorder with agoraphobia, and that the symptoms of PTSD 
needed to be carefully evaluated over time, separate from 
symptoms of the panic-induced agoraphobia.  

Under the circumstances, the Board finds that the veteran 
should be afforded a VA psychiatric examination by a doctor 
who has not previously examined him, to specifically include 
a review of the VA claims folder, including the veteran's 
service and post-service documented clinical psychiatric 
history of multiple psychiatric diagnoses.  Moreover, 
following completion of the above RO development with regard 
to verification of PTSD stressors, the VA psychiatrist should 
specifically examine the veteran and determine whether any 
diagnosed PTSD is the result of any inservice stressor which 
has been verified by the RO.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

Lastly, the Board notes that in written argument dated in May 
1999, the veteran's representative asserted that service 
connection for PTSD was alternatively warranted on the basis 
of the aggravation of a pre-existing psychiatric disability 
during service.  The Court has long held that if a 
determination on an unadjudicated issue could have a 
significant impact on the outcome of a currently pending 
issue, such issues are inextricably intertwined, and the RO 
must decide those issues together.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  In light of the veteran's contentions 
in this case, the Board finds that the unadjudicated issue of 
aggravation of a pre-existing psychiatric disorder by service 
is inextricably intertwined with the currently pending issue 
of service connection on a direct service-incurrence basis, 
and that the RO on remand should adjudicate the aggravation 
issue.  Under the circumstances, this case is REMANDED for 
the following action:

1. The RO should contact the veteran and 
request him to submit the names and 
addresses of, and the approximate 
dates of treatment by, all medical 
providers (both VA and non-VA) of 
treatment for PTSD or any psychiatric 
disorder from August 1969 to the 
present time.  After securing any 
necessary authorizations for the 
release of non-VA medical records from 
the veteran, the RO should obtain and 
associate with the claims folder 
copies of any records not already 
contained therein, including records 
from the following: Kamala Agarwal, 
M.D., Hopewell, Virginia in October 
1994; Paul Spector, M.D., Colonial 
Heights, Virginia from November 1994; 
the Henrico Area Mental Health & 
Retardation Services from January 
1996; Insight Physicians, P.C., from 
April 1998; New Kent Counseling 
Associates from May 1998; the Stuart 
Circle Hospital, Richmond, Virginia in 
December 1994; The Vet Center, 
Richmond, Virginia from June 1995 to 
the present time; and Dr. Vitols from 
1973 to 1975.  In addition to the 
above identified records, all VA 
hospital inpatient and outpatient 
psychiatric treatment records from the 
VA Medical Center in Richmond, 
Virginia (as well as any other VA 
Medical Center identified) should be 
obtained and associated with the 
claims folder, regardless of whether 
the veteran responds to the RO's 
inquiry.  If any requested records are 
unavailable or any search otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims folder. 

2. The RO should obtain and associate 
with the claims folder a copy of any 
SSA determination regarding the 
veteran's claim for SSA disability 
benefits, and all medical records upon 
which that determination was based.

3. The RO should contact the NPRC, Attn: 
U.S. Army Liaison, 9700 Page Avenue, 
St. Louis, Missouri  63132, and 
request copies of the death 
certificates (DA Forms 1300) of 
veterans Harold Gene Bottoms, Danny 
Eugene Hubbs, and Terry Lee Larsen, as 
well as the veteran's Morning Reports, 
DA Form 20, unit assignments, and 
orders of personnel actions.  All 
records obtained and all responses 
from the NPRC should be associated 
with the claims folder.

4. The RO should contact the veteran and 
afford him an opportunity to provide 
an additional, more detailed and 
comprehensive statement containing as 
much detail and information as 
possible concerning the specifics 
(i.e., who, what, where, when, 
specific dates, units involved, and 
names and statements of witnesses to 
the described events) of the combat 
actions and stressful events that he 
alleges to have experienced during 
active military service, including the 
circumstances of the deaths of 
veterans Harold Gene Bottoms, Danny 
Eugene Hubbs, and Terry Lee Larsen.  
The veteran should be informed that it 
is essential that any additional 
statement include a full, clear, and 
understandable description of the 
stressful events in question, with 
times, dates, places, and month of the 
year, and that it contain identifying 
information concerning any other 
individuals who purportedly were 
involved.  The veteran should 
specify-within approximately 7 days-
the date of any such stressor 
incidents.  He must describe whether 
any individuals he identifies were 
wounded or killed; whether he 
witnessed their injuries or deaths-
including the deaths of Harold Gene 
Bottoms, Danny Eugene Hubbs, and Terry 
Lee Larsen, or whether and how he 
learned of their deaths through other 
means; and whether any other service 
comrade has other information that 
could corroborate his allegations of 
stressful experiences in service, 
including the full name, rank, and 
unit designation of such individual to 
the company level.  He also should 
provide any information he has 
regarding other units that were 
involved, or any other identifying 
detail, such as his best estimate of 
the date and location of the 
incidents, etc.  The veteran should 
also submit to the RO any statements 
from former service comrades, 
preferably, or other individuals who 
can corroborate his claimed 
combat/stressful experiences in 
service.

5. Thereafter, the RO should complete any 
indicated development with regard to 
verifying the veteran's alleged 
inservice PTSD stressors.  If more 
detailed information is provided by 
the veteran, the RO should, after 
undertaking the above development, 
again contact USASCRUR as needed in 
order to complete any additional 
development necessary for the 
verification of such PTSD stressors.
  
6. Following receipt of all responses 
from the entities contacted above, and 
any lay statements submitted on the 
veteran's behalf, the RO should 
prepare a report detailing the nature 
of any combat action (to which a 
purported stressor of the veteran is 
related) and/or noncombat-related 
stressor(s) of the veteran that are 
determined to be established by the 
record.  This report should then to be 
added to the claims folder.  

7. After the abovementioned development 
has been completed, the veteran should 
be afforded an examination by a VA 
psychiatrist who has not previously 
examined him to reconcile any 
conflicting multiple psychiatric 
diagnoses and to determine the 
etiology of any current psychiatric 
disability, to include PTSD, major 
depression, chronic anxiety, chronic 
pain syndrome, and any personality 
disorder.  All indicated tests and 
studies, to include psychological 
testing, should be accomplished, and 
all clinical findings reported in 
detail.  The claims folder and a 
complete copy of this Remand Order 
must be provided to the examiner for 
review in connection with the 
examination.  If verification of any 
combat action or a noncombat-related 
stressor of the veteran is 
accomplished, the RO should provide to 
the examiner the report described in 
paragraph 6 above, and the examiner 
must be instructed that only the 
verified/corroborated combat 
action/stressor(s) referred to therein 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulting in the 
current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed 
appropriate, the examiner should 
explain how the diagnostic criteria of 
the 4th Edition of the American 
Psychiatric Association's Diagnostic 
and Statistical Manual of Mental 
Disorders are met, to include 
identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, identify the specific 
symptoms of service-related PTSD, and 
comment upon the link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the RO. If the record 
contains any evidence suggesting a 
relationship between any other 
diagnosed psychiatric disorder and 
service, or the aggravation of a pre-
existing psychiatric disorder by 
service, the examiner should be 
requested to offer an opinion as to 
whether it is at least as likely as 
not that any such disorder is related 
to the veteran's active military 
service or to his PTSD; if so, the 
nature of such relationship should be 
commented upon.  The examiner's 
typewritten report must include all 
clinical findings on examination, 
along with the complete rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The 
examination report should be 
associated with the claims folder.

8. After completion of the relevant 
development above, and after 
undertaking any additional development 
deemed warranted by the record, the RO 
should readjudicate the claim for 
service connection for PTSD, to 
include the issue of service 
connection for a psychiatric disorder 
on the grounds of aggravation of a 
pre-existing psychiatric disorder by 
service, on the basis of all pertinent 
evidence of record (to include all 
evidence added to the record since the 
last Supplemental Statement of the 
Case (SSOC)), and all applicable laws, 
regulations, and precedent decisions 
of the Court.  The RO should provide 
adequate reasons and basis for its 
decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns 
that are noted in this Remand Order.  
If any benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished an 
appropriate SSOC, and afforded the 
appropriate opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

